Citation Nr: 0935721	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The appellant served on active duty from January 1972 to 
January 1974. He also had periods of active duty training 
(ACDUTRA) and inactive duty training (INACDUTRA) with the 
United States Army Reserve.  While he reported being a member 
of the Air National Guard post service, there is no evidence 
to support this membership.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The appellant testified before the undersigned Veterans Law 
Judge at a June 2004 hearing conducted in Washington, DC. A 
transcript of that hearing is contained in the claims folder.

The appeal was remanded by the Board in January 2005 for 
additional development.  That development has been 
accomplished to the extent possible and the appeal has been 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  Hypertension was not shown during service or for years 
thereafter, and any currently diagnosed hypertension is not 
related by competent evidence to service.

2.  Hepatitis C was not present in service or for many years 
thereafter, and there is no competent evidence linking the 
disorder to any verified in-service risk factor.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated by active 
service, and it may not be presumed to have been so incurred. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(a) 
(2009).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in July 2003, December 
2003, January 2005, and March 2008 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  Efforts were made to secure 
records from all identified sources, to include Southeast 
Community.  The Board notes that the latter facility did not 
respond to VA's correspondence.  

The claims were readjudicated in a July 2009 supplemental 
statement of the case.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  The claimant was provided the opportunity to 
present pertinent evidence and testimony in light of the 
notice provided.  There is not a scintilla of evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists. Hence, the case is ready 
for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
medical treatment records, private and VA Medical Center  
treatment records and a VA examination report. Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to the claims. See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Background

The Veteran filed a claim of entitlement to service 
connection for hypertension and hepatitis C in June 2003. He 
alleges that his in-service headaches were the initial 
indications of hypertension.

Additionally, he alleges that he may have incurred hepatitis 
C as a result of numerous possible causes all of which are 
not independently verified.  These include alleged dental 
treatment with unsterilized equipment; sharing razors and 
toothbrushes with other soldiers; pugil stick fighting, and 
other training injuries which spilled blood and required 
treatment by undertrained medics who exposed him to infected 
blood.  

In addition, the appellant claims that he was activated to 
service in the 1980s to work with Cuban refugees from the 
Mariel boatlift who were detained at Indiantown Gap Military 
Reservation.  While there he allegedly had sex with several 
detainees who allegedly infected him.

The Veteran's preinduction examination in September 1971 and 
his separation examination in November 1973 were entirely 
silent as to any treatment or diagnosis of either 
hypertension or hepatitis.  

The service treatment records are also silent for a diagnosis 
of either hypertension or hepatitis.  

The Board notes that after an extensive search of the 
Veteran's service and Army reserve personnel records it 
appears the Veteran was not activated to work with Cuban 
boatlift detainees.  

VA Medical Center treatment records from 1998, about 24 years 
after service, reveal treatment for hypertension.  In 
addition the Veteran was noted to have been diagnosed with 
hepatitis C and referred to the liver clinic.

Additional evidence of record includes January to December 
2000 VA Medical Center treatment records noting a history of 
depression, polysubstance abuse, hepatitis C, and heavy 
alcohol consumption.  The Veteran reportedly used $75 to $100 
of cocaine daily, smoked $40-$60 of phencyclidine (angel 
dust) every other day, and smoked marihuana daily. 

At a July 2009 VA examination the examiner reviewed the 
claims file and medical records.  Abnormal liver function 
studies were noted in 1985 treatment reports.  The Veteran 
was seropositive for hepatitis C in 1991. He began interferon 
treatment in the early 1990s.  A liver biopsy in 1999 
revealed moderately active hepatitis C. The examiner noted 
that the Veteran had a history of drug abuse including 
phencyclidine, cocaine, and marihuana abuse. He reported that 
he "snorted or smoked" phencyclidine and cocaine.  The 
records again reveal a history of alcohol abuse.  The 
appellant denied having any tattoos, spending any time in 
jail.  He stated that he was heterosexual.    

Regarding hypertension, the Veteran reported that it was 
discovered during a routine VA Medical Center examination.  
He did not remember his blood pressure levels. The diagnosis 
was essential hypertension, well controlled with medication.

The examiner noted that she was asked to provide an opinion 
as to the relative likelihood of the appellant having 
contracted hepatitis C through dental work in service; air 
gun inoculations; sexual relations with detainees; illicit 
drug use; unprotected high risk sex activities; post service 
dental work; and any other potential sources of infection.   
The examiner opined that:

Given all the potential sources of 
hepatitis C infection, in conjunction 
with the patient's admitted substance 
abuse and sexual activities with 
detainees, any opinion on my part as to 
the relative likelihood of any specific 
cause of infection, and a relationship to 
infection while on active duty would be 
sheer speculation.

The examiner was also asked to opine on the likelihood that, 
hypertension "developed between January of 1972 and January 
1974 or during a period of active duty or active duty for 
training in 1980." The examiner opined that:

It is not reasonable to conclude that the 
symptoms of headache in the period 1972-
74 were in fact evidence of the presence 
of hypertension. The first evidence of 
hypertension was not present until the 
patient was under VA care post-service. 
Additionally he was already diagnosed as 
hypertensive prior to the [active duty 
for training] in 1980. 

(The Board notes that the Veteran's 
personnel records contain no evidence 
verifying any period of active duty for 
training in 1980)

Headaches are common complaints; the 
Merck manual lists more than 25 potential 
causes of secondary headache, only one of 
which is 'acute severe hypertension.'  It 
is impossible to link the alleged 
headaches in AD in the 1972-74 time frame 
with the later diagnosis of hypertension.  

The file contains service treatment records, personnel 
records, private and VA treatment records.  None of these 
records offer any competent opinion finding a nexus between 
hypertension and hepatitis C and any period of service or of 
a service activity. 

The file contains a March 2005 letter from Bernard Katzen, 
M.D., whom the Veteran testified treated him immediately 
after service for hypertension.  Dr Katzen noted that he 
retired from practice 18 years ago.  The physician who bought 
his practice had since died.  He recommended that the Veteran 
contact the Southeast Community Hospital to see if any 
records were still available.  As noted, the file reflects 
VA's efforts to secure records from Southeast Community but 
no response was received.

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Hypertension, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for both hypertension and 
hepatitis C. 

The Veteran complained of, and was treated for headaches in 
service.  Notably, a chronic headache disorder was not 
diagnosed in service.  More significantly, there is no 
competent evidence that hypertension had its onset in 
service.  Moreover, there is no competent evidence that 
hypertension was manifested to a compensable degree within 
one year following the Veteran's discharge from active duty, 
and there is no competent evidence that either hypertension 
or hepatitis C is due to service.  Indeed, the only competent 
evidence addressing the etiology of the claimed disorders is 
against the claims.  Therefore, service connection cannot be 
granted for hypertension or hepatitis C.  

While the Veteran is competent to report having hypertension 
or hepatitis C, as well as his in-service behavior which he 
believes may be responsible for hepatitis C, he is not 
competent to state that any current hypertension or hepatitis 
C is related to any in-service headache, incidents or 
injuries.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In light of the foregoing, entitlement to service connection 
is denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hepatitis C is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


